PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/807,830
Filing Date: 3 Mar 2020
Appellant(s): BINDER, Yehuda



__________________
Binder, Yehuda
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/11/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/19/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Note:  All references herein to the appellant’s specification is made by way of the Applicant’s pre-grant patent publication.

Evidentiary Definitions
The examiner notes that following definitions represent the plain and ordinary meanings established and standardized by those having ordinary skill in the art, and such definitions are used when interpreting the claim language and in response to Appellant’s arguments.

client-server model:  A “client-server model” is simply a computer network arrangement, wherein one device or program (i.e. “server”) performs a function or “service” for another networked device or program (i.e. “client”).  For evidence, please consider:

“Client Server Model in most cases, the "client" is a desktop computing device
program "served" by another networked computing device. …”  
(Newton’s Telecom Dictionary, pg. 183)

“WHAT IS CLIENT/SERVER?
…
…As the name implies, clients and servers are separate logical entities that work together over a network to accomplish a task …
…
Service: Client/server is primarily a relationship between processes running on separate machines.  The server process is a provider of services.  The client is a consumer of services.  In essence, client/server provides a clean separation of function based on the idea of service.”
(Orfali et al., “Client/Server Survival Guide”, pg. 3)

The examiner further notes that the Appellant fails to define the “client-server model” to be anything other than the plain and ordinary meaning understood by those having ordinary skill in the art.  Rather, the term “client-server model” is only mentioned one time by the Appellant, and it is used for describing a network comprising servers which provide functions or services for clients.  Please see paragraph 12 of Appellant’s published specification: 
[0012] The Internet structure is using a client-server model, among other models. The terms `server` or `server computer` relates herein to a device or computer (or a series of computers) connected to the Internet and is used for providing 

Proxy:  A proxy is a server, wherein the service provided is that of an intermediary between a client and another networked device/program.  For evidence, please consider:

“A proxy is a program that provides a transparent service between two applications that would usually make a direct socket connection to each other but cannot.” 
(Reed et al., US 6,266,704 B1 - col. 6:line34-36; emphasis added).  
Note: This definition was explicitly incorporated by reference by Appellant into their own disclosure (see Appellant’s specification, pg. 10, line 16-19 – “Onion routing is described in U.S. Pat. No. 6,266,704 to Reed et al. entitled: "Onion Routing Network for Securely Moving data through Communication Networks", which is incorporated in its entirety for all purposes as if fully set forth herein.” )

“A proxy is a transparent service between two applications that would usually make a direct socket connection to each other but cannot.” 


“Proxy 1. A proxy is an intermediate application program that acts as both a client and a server. …”
(Newton’s Telecom Dictionary, pg. 665 – emphasis added).

Onion Router:  An “onion router” is a proxy (thus a type of “server”, see definitions for proxy above) which provides an anonymous communication service within the onion routing or TOR network.

For evidence please consider the Appellant’s own admission of record, comprised within Appellant’s own disclosure:
	[0023] Onion routing (OR) is a technique for anonymous communication over the Internet or any other computer network. Messages are repeatedly encrypted and then sent through several network nodes called onion routers. Each onion router removes a layer of encryption to uncover routing instructions, and sends the message to the next router where this is repeated. This prevents these intermediary nodes from knowing the origin, destination, and contents of the message. To prevent an adversary from eavesdropping on message content, messages are encrypted between routers. The advantage of onion routing (and mix cascades in general) is that it is not necessary to trust each cooperating router; if one or more routers are compromised, anonymous communication can still be achieved. This is because each router in an OR network accepts messages, re-encrypts them, and transmits to another onion router. The idea of onion routing (OR) is to protect the privacy of the sender and the recipient of a message, while also providing protection for message content as it traverses a network. Onion routing accomplishes this according to the principle of Chaum mix cascades: messages travel from source to destination via a sequence of proxies ("onion routers"), which re-route messages in an unpredictable path. 
 (emphasis added - see Specification; par. 23).

Server:  A server is simply a program or computer that performs a function or service on behalf of another program or computer.  For evidence, please consider:

“server n. ... 2. On the Internet or other network, a computer or program that responds to commands from a client. …”
(Microsoft Computer Dictionary, 5th ed., pg. 596).

“Server …
“2. Software definition of a server: A server is a program which provides some
service to other (client) programs … Any given program may be capable of acting as both a client and a server, perhaps switching its role based on the nature of the connection. The terms "client" and "server" simply refer to the role thot the software program performs during a specific connection. Similarly, any given server may function as an origin server, a proxy server, a gateway server, or a tunnel, modifying its behavior based on the specific nature of a given request from a client.”
(Newton’s Telecom Dictionary, pg. 737)

3. [0012] The Internet structure is using a client-server model, among other models. The terms `server` or `server relates herein to a device or computer (or a series of computers) connected to the Internet and is used for providing specific facilities or services to other computers or other devices (referred to in this context as `clients`) connected to the Internet. … Similarly, the term `client` herein refers to a program or to a device or a computer (or a series of computers) executing this program, which accesses a server over the Internet for a service or a resource. Clients commonly initiate connections that a server may accept. …
(see appellant’s Specification, par. 12 – emphasis added).


Socket:  A socket is the identifier of a service provided by a node (i.e. hence “server”) within a network.   For evidence, please consider:  

“socket n. 1. An identifier for a particular service on a particular node on a network. The socket consists of a node address and a port number, which identifies the service. For example, port 80 on an Internet node indicates a Web server.. …” 
(Microsoft Computer Dictionary, 5th ed., pg. 614)

Tor client:  A “tor client” is synonymous with the term “onion proxy”. 
For evidence, please consider the definition provided by Keromytis et al., “Identifying Proxy Nodes in a Tor Anonymization Circuit”:
“A Tor Client, known as Onion Proxy (OP) in Tor terminology…” 



Response to Arguments


Appellant argues or alleges essentially that:
…
Claim 1 is rejected under § 112(b) as indefinite due to the recitation of 'using client-server model' as redundant. It is respectfully submitted that while the claim preamble recites 'a client device' and 'server device', it does not explicitly recite that these client and server communicates with each other using 'client-server model', rendering this recitation as not redundant.
…
…    It is respectfully submitted that the recitation 'using client-server model' is clear, and does not include, even according to the Action, any "words or phrases whose meaning is unclear.".
It is further noted that this phrase was NOT rejected in a non-final action dated July 22, 2020, and in the final action dated September 11, 2020, and is first introduced only in this prosecution reopening. …
…
(Brief, pg. 5)

Examiner respectfully responds:
	The examiner respectfully disagrees.  The use of a “client-server model” is clearly inherent by claim’s recitations of “…anonymously sending a message from a client device to a first device over the Internet via a server device that serves as an intermediate or relay device…”.  Specifically, the claimed subject matter already describes a model comprising a client and server, wherein the “server device” provides 
	Additionally, the examiner notes the appellant’s argument that the claims do “not explicitly recite that the client and server communicates with each other using 'client-server model”, and therefore the appellant’s suggestion that the additional recitation of “using client-server model” is not unclear.   However, in response, the examiner points out that this argument is moot, as the claim does not recite that “the client and server communicates with each other using 'client-server model”, and therefore, this is not the claim language upon which the rejection is based.  The claim is not explicitly limited by any form or manner of communication “with each other” between the claimed client and server device.  Rather, the claim is explicitly limited by the recitations of sending a message over the Internet from a client device to a first device, via a server device that serves as an intermediate or relay.  This subject matter is by definition a “client-server model”, and therefore, the additional recitation of “using client-server model” is unnecessary and redundant.   
	Furthermore, contrary to the assertion by the appellant, the examiner does not consider the terminology of “client-server model” as unclear.  Rather, as was noted, it is the redundancy of claimed subject matter that makes the claims ambiguous and unclear.  For example, one of ordinary skill in the art reasonably questions how does the recitation “using the client-server model” further limit or define the recitations of “…anonymously sending a message from a client device to a first device over the Internet via a server device that serves as an intermediate or relay device…”?  The examiner respectfully notes that the appellant appears either unwilling or unable to answer this question.  The examiner respectfully concludes that, at best, the claim language is simply redundant and thus unclear, or at worst, the appellant is attempting to use the language to exclude from consideration any prior art that would teach the client-server model but fails to explicitly recite “using the client-server model”.
	Finally, the appellant appears to contest the validity of the rejection by noting that the rejection was not raised within prior office actions.  In response, the examiner concedes that the rejection could and should have been raised earlier.  However, since the applicant never previously argued the patentability of the recitation “using client-server model”, and only once the appellant had filed the Appeal Brief of 11/8/2020 comprising a large majority of arguments hinged upon the language “using client-server model”, the examiner finds it pertinent and necessary to bring this issue to the attention of the Board.

Appellant argues or alleges essentially that:
…
The Action fails to explain, as required by the rules, WHY the Reed, Edman, and Goldschlag references are analogous. …
…
(Brief, pg. 7)

Examiner respectfully responds:

Second, it is respectfully noted that the examiner is not required to explain beyond what would already be clearly evident and understandable to one having skill in the art. The office action and each cited prior art reference, would have easily been understood by one of ordinary skill in the art as be applicable to a discussion of the onion routing network or Tor.  Thus, one of ordinary skill in the art would readily understand each of the prior art references to be analogous. 
Third, and finally, the examiner respectfully notes that even one having little to no skill in the art would be capable of understanding each of the references to be analogous.  For example, one having little to no skill in the art could easily see that Paul Syverson is the common author for all three references, and Michael Reed and David Goldschlag are each common authors for two of the cited prior art references.  Additionally, for example, one having little to no skill in the art could easily skim the abstracts and disclosure of each cited reference and notice that all references use language use language and terms such as “anonymous communications”, “anonymous connection”, “onion routing”, “onion router”, or “proxy”.  Thus, the examiner maintains, that the official record, including the office action, makes clear that Reed, Edman, and Goldschlag are analogous.
	The examiner respectfully finds the appellant’s argument to be unpersuasive.

Appellant argues or alleges essentially that:
…
Argument #4: A 'router' is not a 'server'
Claim 1 recites a client and a server, and further that the server receives a message from the client and acts thereupon. It is respectfully submitted that the claimed 'server' is not a 'router' in general, and 'onion router' in particular. the Action does NOT explain WHY and HOW the claimed server can be equated to the cited 'onion router' of the Reed reference, which is specifically referred to, and described as, a 'router'.
…
(Brief, pg. 8)

Examiner respectfully responds:
	The examiner respectfully finds the appellant’s argument to be unpersuasive, at least, for the reason that the appellant presents a straw-man argument.  Specifically, it was never the position of the office action that a “router” is a “server”.  Therefore, the appellant’s argument is moot.
Rather, the examiner clearly and explicitly pointed to the remotely co-located “onion proxy” and “onion router” (e.g. Reed, sect. 2.2.2) as corresponding to the claimed server.  Each of the “onion proxy” and “onion router” are clearly, by logic, “servers” because they are intermediary entities which serve to provide the anonymous onion routing service to a client.  Furthermore, they are “servers” as they are identified by IP addresses, they listen for and accept socket connections, over the Internet, using web protocols such as HTTP, from client applications, and provide a client with the TOR service (e.g. Reed, sect. 2; sect. 2.2.2; sect. 3, par. 5; sect. 5.1, par. 2, 3, 6-8; sect. 5.4).

Onion routing (OR) is a technique for anonymous communication over the Internet or any other computer network. Messages are repeatedly encrypted and then sent through several network nodes called onion routers. … messages travel from source to destination via a sequence of proxies ("onion routers"),…”).   
Finally, the examiner respectfully notes that “onion routers” are indeed “servers” as they have IP addresses and their service is identified by “sockets”, wherein the onion routers both listen for socket connections and initiate socket connection with other nodes within a network.  This is clearly disclosed by Reed et al:
“To remain connected to each of its neighbors, onion routers must both listen for connections from neighbors and attempt to initiate connections to neighbors. To avoid deadlock and collision issues between pairs of neighbors, an onion router listens for connections from neighbors with “higher” IP/port addresses and initiates connections to neighbors with “lower” IP/port addresses. …” – Reed, sect. 5.6, par. 2.
“The protocol has two phases: connection setup and keying. The initiating onion router opens a socket to a well-known port of its neighboring onion router, …” – Reed, sect. 5.6, par. 3.

[0012] The Internet structure is using a client-server model, among other models. … A server is commonly a host that has an IP address and executes a `server program`, and typically operating as a socket listener. … Clients commonly initiate connections that a server may accept. …. 
(emphasis added - see Specification, par. 12).
Thus, an “onion router” is clearly “a server” according to the understanding of those having ordinary skill in the art and the standards according to the appellant themselves.  
 
Appellant argues or alleges essentially that:
…
… A router is not involved in any content providing, receiving, storing, or manipulation. In contrast, a 'server' is a device that involves in higher OSI layers, makes decisions according to a logic, and generates, manipulates, or otherwise handles content in a message. 
…
(Brief, pg. 8)

Examiner respectfully responds:
	The examiner respectfully finds the appellant’s argument to be unpersuasive, at least, for the following reasons.
	First, the examiner notes that the prior art “onion router” is indeed involved in “providing, receiving, storing, or manipulation” of messages, i.e. “content”.  This fact is 
	“[0023] Onion routing (OR) is a technique for anonymous communication … Messages are repeatedly encrypted and then sent through several network nodes called onion routers. Each onion router removes a layer of encryption to uncover routing instructions, and sends the message to the next router where this is repeated. …To prevent an adversary from eavesdropping on message content, messages are encrypted between routers. … each router in an OR network accepts messages, re-encrypts them, and transmits to another onion router. …”
	Second, the examiner notes that the appellant’s alleged definition of a server (i.e. 'server' is a device that involves in higher OSI layers, makes decisions according to a logic, and generates, manipulates, or otherwise handles content in a message) is unduly narrow in scope, unsupported by any evidence of record, and does not conform to the standard, plain, and ordinary meaning of a “server” as defined by the those having ordinary skill in the art (e.g. see dictionary definitions for “server”) nor even the appellant’s own disclosure (e.g.  see Specification, par. 12 - “[0012] … The terms `server` … relates herein to a device or computer (or a series of computers) connected to the Internet and is used for providing specific facilities or services to other computers or other devices (referred to in this context as `clients`) connected to the Internet…”,)


Appellant argues or alleges essentially that:
…
In the Reed reference, as well as in the onion routing concept, the intermediate devices between the initiator device and the responder device are all routers, specifically Onion Routers, ONLY involved in messages relaying, and thus cannot be equated to the claimed 'server' .
…
(Brief, pg. 9)

Examiner respectfully responds:
	The examiner respectfully disagrees.  Specifically, “Onion Routers” are not the merely “routers”, as mischaracterized by the appellant, but are clearly recognized as “servers” by those having ordinary skill in the art.  The appellant himself admits that “Onion Routers” are proxies: 
[0023] Onion routing (OR) is a technique for anonymous communication over the Internet or any other computer network. Messages are repeatedly encrypted and then sent through several network nodes called onion routers. … messages travel from source to destination via a sequence of proxies ("onion routers"), which re-route messages in an unpredictable path. 
 (emphasis added - see Specification; par. 23).
	As clearly pointed out by the above noted definitions by those having ordinary skill in the art, a “proxy” is a type of “server”.  Thus, the examiner maintains that the appellant is mistaken, and that an “Onion Router” is a “server” by definition.
	Furthermore, the examiner notes that the prior art onion routers fit the description  of a “server” as outlined by the appellant’s themselves.  Namely, the appellant admits that “A server is commonly a host that has an IP address and executes a `server program`, and typically operating as a socket listener. … “ (see Specification, par. 12).  Onion routers are indeed “servers” as they too have IP addresses and operate as a socket listener.  For example, see Reed et al:
“To remain connected to each of its neighbors, onion routers must both listen for connections from neighbors and attempt to initiate connections to neighbors. To avoid deadlock and collision issues between pairs of neighbors, an onion router listens for connections from neighbors with “higher” IP/port addresses and initiates connections to neighbors with “lower” IP/port addresses. …” – Reed, sect. 5.6, par. 2.
“The protocol has two phases: connection setup and keying. The initiating onion router opens a socket to a well-known port of its neighboring onion router, …” – Reed, sect. 5.6, par. 3.
Finally, the examiner points out that even the appellant’s own Appeal Brief appears to reference “onion routers” by the term of “onion server”: “…The Reed reference at least teaches away from any adding or information to the onion routers in general, and adding information about other onion servers in particular. …”  (Brief, pg. 10).  
Thus, the examiner maintains that an “onion router” is indeed a “server”.  , one that listens for and accepts socket connections, over the Internet, using web protocols such as HTTP, from client applications, and providing a client with the TOR service (e.g. Reed, sect. 2; sect. 2.2.2; sect. 3, par. 5; sect. 5.1, par. 2, 3, 6-8; sect. 5.4).



Appellant argues or alleges essentially that:
…
… Furthermore, there is clearly NOT a 'client/server model' involved as claimed. If at all, onion routing concept and the cited references do not teach or suggest, and actually teach-away, from any use of server, as claimed, since the intermediate devices are NOT exposed, as the principle core, to the actual content being relayed.
…
(Brief, pg. 9)

Examiner respectfully responds:
	The examiner respectfully notes that the appellant’s arguments are unpersuasive, at least, for any one of a number of reasons.
	First, arguments are unpersuasive as they are based upon the mistaken allegation that the prior art “onion routers” are not “servers”.
	Second, appellant’s arguments are unpersuasive because they are based upon the false premise that an intermediary device can only be considered a “server” if it somehow, in a manner unexplained by the appellant, “…exposed, as the principle core, to the actual content being relayed”.  The examiner points out that being “…exposed, as the principle core, to the actual content being relayed” is not a limiting definition for a “server”.  Thus, the alleged notion that an “onion router” cannot be a server because it is “NOT exposed, as the principle core, to the actual content being relayed” is clearly mistaken and unpersuasive. 
	Furthermore, the examiner respectfully notes that the allegation that “onion routing” and the prior art “actually teach-away” from the appellant’s claimed invention is clearly false.  Specifically, the examiner notes that the appellant’s own disclosure all but 
  [0066] The intermediate servers may be dedicated servers, or may be integrated with other servers …Further, part or all of the communication (such as transfer of packets containing message slices) between the sender, the recipient, and the intermediate servers may be based on the source routing technique, either strict or LSRR, or based on onion routing, such as the Tor technique. 
[0244] In one aspect, source routing is used for transferring part or all of the slices encapsulated packets between the source computer and the relay servers, between the relay servers and the ultimate destination computer, … In order to further improve the anonymity of the transfer of packets including message slices, an onion routing may be used. Such onion routing may use any of the onion routers available in the Internet. Further, one or all of the relay servers may further include the onion router functionality, such as removing a layer of encryption to uncover the routing instructions, and sending the message to the next router or to the ultimate destination computer. Further, the Tor technique may be used in such a system. 

	Thus, the appellant’s suggested notion that relay devices essentially comprising onion routers and the anonymous communication of messages using onion router technique may be comprised within the claimed scope, but yet any prior art teaching the use of onion routers and the onion routing technique would somehow “teach-away” from the claimed invention, is both illogical and unpersuasive


Appellant argues or alleges essentially that:
…
Argument #5: Improper combination with the Edman reference
…
…However, the 'directory server' in the Edman reference is NOT an onion proxy but only stores information about onion routers. This further exemplifies the distinction between cited 'onion router' and claimed 'server'. Further, the cited 'directory server' is clearly NOT part of the established connections which pass the 'onion' between the originator and responder, but is ONLY use to help clients to manage and form these connections.
…
(Brief, pg. 9, 10)

Examiner respectfully responds:
	The examiner respectfully finds the appellant’s argument to be unpersuasive, at least, for the reason that the appellant presents a straw-man argument.  Specifically, it was never the position of the office action that the “directory server” of Edman is to be equated to an “onion proxy”.  
	Rather, the office action clearly and explicitly pointed to the teachings of Edman, wherein an “onion proxy” (i.e. “Tor client”) would periodically fetch (and thus store) a directory or “list” of IP addresses from a directory server.  
	Therefore, the appellant’s arguments characterizing a directory server and its position among established connections is moot and unpersuasive.




Appellant argues or alleges essentially that:
…
Argument #6: Improper rationale for combining with the Edman reference
The rationale for combining with the Edman reference is stated on page 6 of the Action as: "... an improvement to onion routing networks comprises onion proxies that periodically fetch a directory or "list" of IP addresses from the directory server, thereby enabling the onion proxy to learn the state of the network", based on sect. 2.1, par. 2 of the Edman reference.
It is respectfully noted that the cited passage does NOT teach any action by any 'onion proxy', but rather that the directory server is used by the 'Tor clients', rendering the rationale moot. …
…
(Brief, pg. 10)

Examiner respectfully responds:
	The examiner respectfully finds the appellant’s argument to be unpersuasive, at least, as it is based upon the false assumption that Edman’s teaching of a “Tor client” is separate and distinct from the teaching of an “onion proxy”.  The appellant is mistaken, and it is respectfully noted, that as one having ordinary skill in the art, the appellant is or should be well aware that a “Tor client” is the equivalent of an “onion proxy”.  For evidence, please consider the definition provided by Keromytis et al.: “A Tor Client, known as Onion Proxy (OP) in Tor terminology…” (e.g. pg. 634, sect. 2 Related Work, par. 1).
	Thus, the appellant’s allegation that the “Tor client” teachings of Edman are improperly combined with the “onion proxy” teachings of Reed is unpersuasive.



Appellant argues or alleges essentially that:
…
… Furthermore, the principle of operation of the Tor system in general, and as described in Reed reference in particular, is based on the security feature that the onion servers, which are susceptible of being attacked, only know the former and next hopes, and NOT any other data regarding content path, and in particular NOT any other routers' identity.
The Reed reference at least teaches away from any adding or information to the onion routers in general, and adding information about other onion servers in particular. Further, employing onion routers with such list of IP addresses, as suggested by the rationale, clearly changes the principles of operation of the Reed reference.
…
(Brief, pg. 10)

Examiner respectfully responds:
	The examiner notes that the appellant’s characterization the Tor system and of Reed is clearly mistaken.  Contrary to the appellant’s allegation, Reed does indeed teach that an onion router may know the identities of other onion routers beyond that of former and next hops.  Specifically, Reed discloses that the “onion proxy” builds the onion using the identities of all onion routers within the message path (e.g. Reed, sect. 5.1, par. 4; sect. 5.5, par. 1), thus, an “onion proxy” would clearly know the identities of other onion routers in order to build the onion.  Furthermore, Reed teaches that the location of the onion proxy may be moved throughout the network (e.g. Reed, sect. 2.2), such as from the location of a local firewall configuration, wherein the onion proxy is located at a firewall (e.g. Reed, sect. 2.2.1) to that of an onion router, within a remote proxy configuration (e.g. Reed, sect. 2.2.2).  Within the remote proxy configuration, the onion router itself performs the functions of the onion proxy, thus building onions on behalf of the client, and therefore by necessity knowing and using the identities of all other onion routers within the path of the onion.  Thus, the appellant’s suggestion that 
 

Appellant argues or alleges essentially that:
…
Argument #7: Improper standard of obviousness
According to page 6 of the Action, "... the combination [of Reed and Edman] enables: ...". This rejection phrase is repeated in most claims' rejections. Not only that the term 'enabling' (in the stated context) is not clear, it is further noted that the standard of obviousness is 'teaching or suggesting' the claimed features and NOT just 'enabling'.

…
(Brief, pg. 11)

Examiner respectfully responds:
	The examiner respectfully notes that the appellant’s remarks appear merely to nitpick the wording of the prior art rejection, as opposed to the substance of the prior art rejection.  In response, the examiner notes that a substitution of the office action language of “the combination enables” with the language of “the combination teaches or suggests” results in no meaningful difference regarding the propriety or the intelligibility of the office action.  
Furthermore, the examiner maintains that the language of “enables”, as used within the office action, is entirely acceptable within the context of articulating rationale for any 102 or 103 type rejection.  The applicability of prior art within any anticipatory or obviousness type rejection is premised upon the enabling disclosure of the prior art.  

Appellant argues or alleges essentially that:
…
Argument #8: No teaching of 'over the Internet'.
Claim 1 recites: "sending, by the client device to the server device over the Internet, the message, using Hypertext Transfer Protocol (HTTP) or Hypertext Transfer Protocol Secure (HTTPS) protocol" (Emphasis added). The Action is based on the Goldschlag reference. However, the Goldschlag reference is silent regarding details of the communication between the initiator (equated to the client device) and the 'W' onion router. Further, the communication between the initiator and the 'W' onion router is clearly NOT yet TOR encrypted. As such, the Reed / Goldschlag reference teaches away from carrying this communication as visible and unencrypted over a public network such as the Internet, as such mechanism defeats the anonymity required (see Abstract and section 1.1 of the Reed reference).
…
(Brief, pg. 11, 12)

Examiner respectfully responds:
	The examiner respectfully disagrees.  As does Reed, Goldschlag teaches that a client can connect to an “onion proxy” (i.e. “onion routing proxy”) which is located on a remote machine (e.g. Goldschlag, sect. 1.3).  Furthermore, Goldschlag teaches that 
	Furthermore, the examiner notes that the claims do not recite any limitations respecting the visible and unencrypted communication over the Internet.  Therefore, the appellant’s, allegation that the prior art “teaches away” from the “…carrying this communication as visible and unencrypted over a public network such as the Internet” is moot and unpersuasive.

Appellant argues or alleges essentially that:
…
Furthermore, claim 1 recites that "... the identity of the client device is not known to the first device". However, section 2.2.2 of the Reed reference, upon which the Action relies, clearly states on paragraph 2 of this section that: "Therefore, if an initiator makes an anonymous connection to some responder, and layers end-to-end encryption over that anonymous connection, the initiator and responder can identify themselves to one another, yet hide their communication from the rest of the world." (Emphasis added), hence teaching away from the claim.
…
(Brief, pg. 12)

Examiner respectfully responds:
	The examiner respectfully disagrees.  First, the examiner notes that the disputed claim recitation (“…so that the identity of the client device is not known to the first device.”) is not a method step.  Rather, this recitation is only the characterization of the 
	Furthermore, the examiner notes that the appellant’s argument is unpersuasive, at least, for the reason that it improperly disregards the context and entirety of Reed’s teachings.  Specifically, the appellant’s suggestion that Reed “teaches away” from hiding the identity of the client from the responder or end server is clearly mistaken and appears to willfully ignore the fundamental concepts of onion routing and anonymous connections as taught by Reed.  
	Rather, than teaching away, from “so that the identity of the client device is not known to the first device”, Reed explicitly and abundantly teaches that anonymous connections are used and they enable the client device to hide its identity from any end server (i.e. “first device”):
“…In certain cases anonymity may be desirable also: anonymous e-cash is not very anonymous if delivered with a return address. Web based shopping or browsing of public databases should not require revealing one's identity.”  (e.g. Reed, sect. 1, par. 1 – emphasis added)

“…Onion routing’s anonymous connections can support anonymous mail as well as other applications. For example, onion routing may be used for anonymous Web browsing. A user may wish to browse public Web sites without revealing his identity to those Web sites. That requires removing information that identifies him from his requests to Web servers and removing information from the connection itself that may identify him.” (e.g. Reed, sect. 1, par. 4 – emphasis added)
“…The onion routing network allows the connection between the initiator and responder to remain anonymous. Anonymous connections hide who is connected to whom, and for what purpose, from both outside eavesdroppers and compromised onion routers. If the initiator also wants to remain anonymous to the responder, then all identifying information must be removed from the data stream before being sent over the anonymous connection.” (e.g. Reed, sect. 2, par. 1)


Appellant argues or alleges essentially that:
…
Argument #9: Improper rationale for combining with the Goldschlag reference
The motivation for combining with the Goldschlag reference is stated on page 7 of the Action as: "... that an initiator may connect to an onion proxy that  is outside his/her control", based on section 2.2.2 of the Reed reference.    However, the stated rationale is not clear – How losing a control is considered as an advantage?. Further, such connection over the public Internet defeats the purpose and principle of the onion routing in general and the Reed reference in particular.


(Brief, pg. 12)

Examiner respectfully responds:
	The examiner respectfully finds the appellant’s remarks to be unpersuasive, at least, for the reason that they are based upon the mischaracterization that the office action relies upon a teaching that “losing a control is considered as an advantage”.  The office action does not assert that losing control is an advantage.
	Furthermore, the appellant’s remarks are unpersuasive, at least, for the reason that the motivational teachings provided within the office action are both logically and technically sound.  Specifically, as was shown, Reed teaches a plurality of alternative network configurations, such as one where an onion proxy is within the control of an initiator (e.g. at a firewall within a local area network – Reed, sect. 2.2.1) and another alternative configuration wherein the onion proxy exists outside of the control of an initiator (e.g. such as remotely located on an onion router – Reed, sect. 2.2.2).   The office action makes no suggestion that either configuration is more advantageous than the other.  Rather, the office action simply points out that Reed’s teachings of such alternatives, wherein one alternative is the remote location of an onion proxy outside the control of the initiator, would clearly motivate one of ordinary skill in the art to consider the teachings of Goldschlag who also illustrates the configuration of a remotely located onion proxy outside the control of the initiator (i.e. within the public domain network or Internet).   

Appellant argues or alleges essentially that:
…
Argument #10: No teaching of 'selecting'
Claim 1 recites the step of "... responsive to receiving, by the server device from the client device, of the message, selecting, by the server device, an IP address from the list".
The Action merely mentions section 2.1 paragraphs 1, 2, and 3 of the Reed reference, stating that "... herein the onion proxy uses the directory to "define" the path or onion route -i.e. "selects" an ip address". First, these passages do NOT disclose any 'directory', rendering the rejection moot.  
…
(Brief, pg. 13)

Examiner respectfully responds:
	The examiner respectfully notes that the appellant’s arguments are mistaken.  Specifically, the appellant misrepresents the office action by asserting that only Reed (sect. 2.1, par. 1,2, 3) alone was used to teach the “selecting” step, and furthermore alleges that Reed alone was used to suggest a teaching of a “directory”.  This allegation is false, as the office action clearly and explicitly references the combined teachings of Reed and Edman, wherein Reed teaches the “onion proxy” as responsible for choosing or defining the route of onion routers for sending a message, and Edman shows that the onion proxy (i.e. “Tor client”) downloads a directory of IP addresses (i.e. “list” of IP addresses) from a directory server, so as to enable the “onion proxy” to select a specific sequence of onion routers for creating the route.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Appellant argues or alleges essentially that:
…
Second, defining a 'path or onion route' does NOT teach any mechanism of selecting in general, and selecting IP address from a list in particular.
…
(Brief, pg. 13)

Examiner respectfully responds:
The examiner respectfully notes that the appellant’s argument is unpersuasive, at least, for similar reasons noted above.  Namely, the appellant appears only to argue against Reed, while the rejection is based upon the combined teachings of Reed and Edman.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, the examiner disagrees with the appellant because the claims only require that IP addresses be selected from the list of IP addresses.  The claims do not require any specific mechanism for selecting IP addresses.  Thus, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a “mechanism of In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, assuming arguendo, that in order for the combination of Reed and Edman to teach a step of “selecting” IP addresses from the list, they must also show a specific mechanism for such selecting, the examiner notes that Reed and Edman clearly and readily demonstrate such a mechanism.  For example, the prior art combination teaches that the method used by the onion proxy (i.e. “Tor client”) to select the onion routers has undergone many changes, however, the onion proxy may select the nodes according to an “ordered sequence of (usually) three servers”, or may select the onion routers uniformly at random (e.g. Edman, sect. 2.1, par. 2-4), or may, after downloading the directory, select the nodes according to a weighted node selection (e.g. Edman, sect. 5.2, par. 23).  
However, regardless, of the specific mechanism for which onion routers are selected from the directory (“list” of IP addresses), the examiner points out that the combination of Reed and Edman clearly teaches receiving a list of IP addresses from a directory server (e.g. Edman, sect. 2.1, par. 2), wherein the onion proxy (i.e. “Tor client”) uses said list to selecting a path of IP addresses when building an onion route within the network (e.g. Reed, sect. 2.1, par. 1-3; see also sect. 5.5, par. 1, 2, and figure; Edman, sect. 2.1, par. 2-4).  Note that the onion built by the onion proxy must comprise the IP addresses of the onion routers within the selected path.  Thus, the combination teaches the onion proxy as selecting IP addresses from the list of known IP addresses.


Appellant argues or alleges essentially that:
…
Third, these passages do NOT teach or suggest that this 'path or onion route' is defined 'responsive to receiving' of the message, as recited in the claim. In contrast, the Reed reference, such as in sections 2 and 3, clearly teaching setting a route as part of a 'connection setup' , and the message is forwarded over the path /connection/ route ONLY after the path/connection/route is established.
…
(Brief, pg. 13)

Examiner respectfully responds:
	The examiner notes that the appellant is mistaken.
	Reed clearly shows that the onion is constructed in response to receiving a message from an application proxy:
“An initiating application makes a socket connection to an application proxy . This proxy massages connection message format (and later data) to a generic form that can be passed through the onion routing network. It then connects to an onion proxy, which defines a route through the onion routing network by constructing a layered data structure called an onion. …” (e.g. Reed, sect. 2.1, par. 1).
Also consider:
“Upon receiving a new request, the onion proxy builds an onion defining the route of an anonymous connection. …” (e.g. Reed, sect. 5.1, par. 4).



Appellant argues or alleges essentially that:
…
The Action further mentions section 2.1 paragraph 2 of the Edman reference. However, this passage clearly mentions action by the 'Tor client', and NOT by the onion router as mentioned in the Action. First, it is noted that the Edman reference is provided just for the missing limitation of a 'list of IP addresses', and the provided rationale is NOT relevant to the limitation of 'selecting' as recited in the claim.
…
(Brief, pg. 13)

Examiner respectfully responds:
First, the examiner respectfully finds the appellant’s argument to be unpersuasive, at least, as it is based upon the false assumption that Edman’s teaching of a “Tor client” is separate and distinct from the teaching of an “onion proxy”.  The appellant is mistaken, and it is respectfully noted, that as one having ordinary skill in the art, the appellant is or should be well aware that a “Tor client” is the equivalent of an “onion proxy”.  For evidence, please consider the definition provided by Keromytis et al.: “A Tor Client, known as Onion Proxy (OP) in Tor terminology…” (e.g. pg. 634, sect. 2 Related Work, par. 1).  Thus, the appellant’s allegation that the “Tor client” teachings of Edman are not relevant to the “onion proxy” teachings of Reed is unpersuasive.
	Second, the examiner notes that the combination of Reed, Goldschlag, and Edman teaches that the “onion proxy” may be implemented by the “onion router” within the remote proxy configuration (e.g. Reed, sect. 2.2.2).  Thus, the combination teaches that the onion router would act as the onion proxy for downloading the directory or list of IP addresses (e.g. Edman, sect. 2.1, par. 2) and build the onion by selecting the path of 
Third, the appellant’s argument is unpersuasive, at least, for the reason that the appellant merely alleges an improper combination of references, without providing any supporting rationale, evidence, or argument. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  


Appellant argues or alleges essentially that:
…
Argument #11: No teaching of claim 2
Claim 2 recites that: "... the client device and the server device are located at different geographical locations, or wherein the first device and the server device are located at different geographical locations" (Emphasis added). The rejection is based on that "... herein the client and proxy server are physically separate and thus located at different geographical locations" based on paragraph 2.2.2 of the Reed reference. However, the cited paragraph only teaches "What happens if an initiator does not control an onion router?", referring only to 'control', but NOT to any locations in general, and being in "different geographical locations" as recited in particular.
…
(Brief, pg. 13, 14 )

Examiner respectfully responds:
The examiner respectfully disagrees, at least for the reason that the prior art clearly and abundantly illustrates each of the client (i.e. initiator device), onion proxy/onion router, and “first device” (i.e. responding server) (e.g. Reed, sect. 2, par. 1) as being located at different “geographical locations”.  For example, Reed shows that the entities in question are separated by a series of networked onion routers (e.g. Reed, sect. 2, par. 2), and they distributed throughout networks, such as within labs and other sites (e.g. Reed, Abstract), over the Internet from user clients to public Websites (e.g. Reed, sect. 1) and are separate by “physical security”, such as an onion proxy being  located on a firewall, wherein the clients sit behind the firewall, and wherein the responders are outside the firewall, on the public network (e.g. Reed, sect. 2.2.1) or wherein the “onion proxy” is also remotely located from clients, outside of “protected sites” (e.g. Reed, sect. 2.2.2).
The plain and ordinary meaning of term “geographical location” is defined as a position on Earth or ‘the physical location at which a point or object exists’.  The claims fail to limit the recited “different geographical locations” to any specific points within physical space.  Neither are the claimed “different geographical locations” limited to any specific physical separation or distance, great or small.  Thus, the examiner points out that the remotely located onion proxy (i.e. “server device”), whether at a firewall or elsewhere beyond the reach of the client (e.g. Syverson-2; sect. 2.2.1 vs. sect. 2.2.2) is indeed located at a “different geographical location”.  Additionally, any of the prior art “first device” (i.e. responding devices such as Internet Websites, public databases, 


Appellant argues or alleges essentially that:
…
Argument #12: No teaching of claim 8
Claim 8 recites that: "... the server device consists of, comprises, or is integrated with, a web server, a database server, a mail server, a database server, a proxy server, a FTP server, or a DNS server". The Action merely mentions section 2.2.2 of the Reed reference. It is noted that not only this section does not mention any 'server', it does not teach any of the specific server recited in the claim.
The Action further merely mentions section 4.2 paragraph 2 of the Goldschlag reference. It is noted that not only this section does not mention any 'server', it does not teach any of the specific server recited in the claim. Furthermore, the Goldschlag reference is combined in claim 1 for the missing limitation of "over the Internet". Hence, the rationale stated in claim 1 is not relevant to the limitation in claim 8, and thus no rationale is provided in the Action for combining with the Goldschlag reference regarding this claim, while "Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness."
…
(Brief, pg. 14)

Examiner respectfully responds:
	The examiner respectfully disagrees.  Specifically, the Reed clearly teaches the “server device” as being an onion proxy remotely located within an onion router (e.g. Reed, sect. 2.2.2).  As defined by those having ordinary skill in the art, a “proxy” or is a “server” (see definitions above).  Thus, Reed teaches, at least, one of the claimed options of a “proxy server”.


Appellant argues or alleges essentially that:
…
Argument #13: Improper rationale for combining with the Syverson reference
Claim 23 recites that "... the client device consists of, comprises, or is integrated with, a portable device or a handheld device". The rejection is based on the introduction of the Syverson reference stating that "that it is desirable to use mobile devices within onion routing networks".
First, it is noted that the cited passage does NOT disclose any "use mobile devices within onion routing networks" (Emphasis added), rendering the rationale unsupported and without any supporting evidence. In contrast, the cited passage focuses on hiding the location of the mobile device.
Second, this rationale amounts to no more than a conclusory and circular logic. The Action fails to explain WHY and HOW the modifying of the Reed reference by embedding the client device into a handheld / portable as claimed is justified. It is not clear WHY this combination is required.

…
(Brief, pg. 14)

Examiner respectfully responds:
	The examiner respectfully notes that the appellant is mistaken.  Syverson clearly and explicitly teaches the desirability of using mobile devices such as cellular phones within anonymous communications networks, such as onion routing networks:
mobile devices for communication and computation gain more widespread acceptance, where a person is located when processing digital information or sending and receiving messages or phone calls is increasingly under individual control. Relatedly, individuals no longer tied to an office have enjoyed increasing privacy over their location information. If one can conduct business from anywhere, then one can be anywhere when conducting business. However, this is not an entirely accurate picture. For example, mobile phones may not reveal one's location to the party at the other end of the line as readily as stationary ones, but currently implemented technology still requires tracking of tile mobile phone itself. ” (e.g. Syverson, Introduction, par. 1)	
“This paper describes protocols that use anonymous channels as primitives. After sketching the requirements for a channel to be anonymous we use such channels to construct protocols for location protected mobile applications. One such application we have already mentioned. Specifically, our protocol allows a mobile phone to send and receive calls without revealing its 14 location to anyone, including the communications infrastructure on which it relies	 …” (e.g. Syverson, Introduction, par. 2)	
“The remainder of the paper is structured as follows: In section 2 we give an overview of anonymous channels and present our notation for describing protocols that make use of them. In section 3 we set out two protocols, a protocol for location protected communication over cellular phones in section 3.1 and a protocol for private location tracking in section 3.2. In section 4 we present background information. In particular, we briefly describe onion routing, a system we have implemented for anonymous communication over the Internet. (e.g. Syverson, Introduction, par. 6)	
As seen above, Syverson teaches that users desire to use their mobile devices, but that it is further desirable to use such devices in anonymous communication, such as via onion routing systems.  Thus, while Reed might not appear to explicitly contemplate the user’s client devices to be mobile devices, Syverson clearly teaches that users enjoy using mobile client devices, and Syverson clearly shows that such mobile devices are compatible with the type of anonymous, onion routing, networks of Reed. 
Finally, the examiner notes that the modification of Reed comprises the recognition that user’s client devices may be mobile devices.  The motivation for such modification is clearly that users’ desire to use their mobile devices as clients within a safe and anonymous manner, such as onion routing networks.  Clearly the modification and the reason for modification are related, but they are not the same.  Thus, the office action does not employ circular logic as alleged by the appellant.
 Therefore, the examiner finds the appellant’s remarks that motivation and rationale was lacking for the combination of Syverson to be unpersuasive.






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY L WILLIAMS whose telephone number is (571)272-7965.  The examiner can normally be reached on 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFERY L WILLIAMS/Primary Examiner, Art Unit 2495                                                                                                                                                                                                        
/JASON K GEE/Primary Examiner, Art Unit 2495      

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495